 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDP. J. Hamill Transfer Company,and Robert Black-well,Trustee in Bankruptcy,alter ego and/orSuccessor,and Brennan Express,Inc., alter egosandHighway,Cityand Air Freight Drivers,Dockmen and Helpers Local Union No. 600, af-filiatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 14-CA-1781115 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 29 May 1985 Administrative Law JudgeThomas D. Johnston issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and Respondent Robert Blackwell,Trustee in Bankruptcy, filed cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.1.The judge found, inter alia, that RespondentBrennan Express, Inc. (Brennan) was not an alterego of Respondent P. J. Hamill Transfer Company(Hamill), and therefore Brennan was not legallyobligated to either recognize the Union or toassume any obligations under the collective-bar-gaining agreement between Hamill and the Union. IThe General Counsel has excepted to these find-ings, contending that the two companies were sub-stantially identical.We find no merit in these ex-ceptions.As found by the judge, Hamill ceased operationson 21 December 1984 after its bank account wasgarnisheed in satisfaction of a judgment obtainedagainst it by the Central States, Southeast andSouthwest Area Pension Fund. Brennan becameoperational in January 1985 at the same facility andunder the same management as Hamill. Althoughtherewere certain similarities between the twocompanies-e.g., in management, business purpose,premises, and equipment-there also were criticaldifferences-e.g., in ownership, nature of oper-ations, and customers. In this regard, we particular-ly note that there was no identity between theactual stockholders of Hamill and Brennan, albeitthere were family relationships. Moreover, Brennanstarted operations on a much smaller scale thaniThe judge found, and we agree, thatBrennan'soperations standingalone do not meet the Board's standards for asserting jurisdictionHamill,withoutHamill's intrastate authority tohaul freight in Illinois, and providing employmentonly for its owners. Most significantly, Brennan didno business for Hamill's principal customers, andwhatever customers Hamill and Brennan had incommon were obtained by Brennan's competingfor jobs with other local trucking firms. In the context of the differences, and under the circumstancesof Hamill's cessation of operations, we find that theGeneral Counsel has not established by a prepon-derance of the evidence that the Board's alter egocriteria have been met. See, e.g.,Eagle Express Co.,273 NLRB 501 (1984);Chippewa Motor Freight,261NLRB 455 (1982).22.The judge found that Hamill did not violateSection 8(a)(3) and (1) by laying off unit employeesand that Brennan did not violate Section 8(a)(3)and (1) by failing and refusing to recall the laid-offemployees.The General Counsel, excepting tothese findings, contends that union animus wasdemonstrated by Hamill and Brennan in the state-ment of their vice president,Woods, to UnionBusiness Agent Kon that "they tried to do it unionand it didn't work and now they were going to doitanother way . . . [and] he was going to do ithowever he felt would best make the companyfunction." The judge concluded that this statementwas in reference to the operation of Brennan whichhad no legal obligation to bargain with the Union.Unlike the judge, we view Woods' statement as re-ferring also to the operation of Hamill. However,inview of the judge's finding, with which weagree, that Hamill's cessation of operations was thedirect result of the garnishment of its bank accountby the Union Funds, we find Woods' statementequivocal and therefore insufficient to establishanimus.33.The judge found that Hamill violated Section8(a)(5) and (1) by failing to afford the Union an op-portunity to bargain over the effects on unit em-2Member Dennis, dissenting, agrees with the General Counsel's posi-tion.Member Dennis would find alter ego status based on substantiallyidentical family ownership,management, business purpose, operation,equipment, and customers. She findsEagle Express Co,supra at 501 fn.3,distinguishable, because in that case the first of the two companies inissue "ceased operations for economic reasons unrelated to the Union."The same cannot be said here, as Respondent Hamill's demise was aresult of its inability to meet its contractual obligations to the unionfringe benefit funds Indeed, Vice PresidentWoods acknowledged toUnion Business Agent Kon that "they tried to do it union and it didn'twork and now they were going to do it another way " In addition, inEagle Express Co,unlike the situation here, the two companies' "businesspurposes and methods of operation were dissimilar " Supra at 502a In light of the General Counsel's failure to adduce more compellingevidence of substantial identity between Hamill and Brennan, we furtherfind that the statement does not provide support for a finding of alter egostatus.In light of her finding on the alter ego issue, Member Dennis con-cludes that on resuming operations, Respondent Brennan was obligatedto recall the laid-off employees for any available unit work277 NLRB No. 39 P. J HAMILL TRANSFER CO.ployees of its decision to cease operations. The Re-spondent Trustee excepts to this finding.We findno merit in this exception for the following rea-sons.As found by the judge, it is well settled that anemployer is obligated to afford the union an oppor-tunity to bargain over the effects of a closing onunit employees. InFirst National Maintenance Corp.v.NLRB ,4the Court noted that "under § 8(a)(5),bargaining over the effects of a decision [to close]must be conducted in a meaningful manner and at ameaningful time."5"Meaningful"bargaining hasbeen found to include clear and timely notice tothe union.6Here, Hamill never notified the Union of its de-cisiion to cease operations, and the information thattheUnion received subsequently did not provideclear and timely notice of Hamill's decision toclose.Thus,while the record indicates that theUnion was aware of the garnishment of Hamill'sbank account on 21 December 1984 and may havehad cause to question whether Hamill was closedfollowing the garnishment, the record also indi-cates that in January 1985 the Union received in-formation from several of the laid-off employeesthatwork was continuing to be performed at Ha-mill's facility.Further,when the Union contactedHamill to find out what was going on, Hamill pre-sented the closing as a fait accompli.Thus, Woodsacknowledged to Icon that several former employ-ees were working, but stated that they were work-ing forBrennan.Ikon responded that he felt whatWoods was doing was "irregular," that he wouldbe contacting the Union's attorneys, and that iftherewere any irregularitiesWoods would behearing from them.On these facts, we find that Hamill failed to giveclear and timely notice of the closing to the Union.We further find that Hamill's failure to give clearand timely notice was necessarily a failure to pro-vide the Union an adequate opportunity to bargainover the effects of the closing and, accordingly,that the Union did not waive its statutory right tobargain over the effects of Hamill's decision.? Inlight of the foregoing, we agree with the 8(a)(5)and (1) violation found by the judge.4.The Trustee has excepted to the judge's appli-cation of a limited backpay remedy underTrans-marineNavigationCorp.,170NLRB 389 (1968).We note that the Board has adopted such a remedyin similar bankruptcy situations. However, we shalld 452 U.S.666 (1981).Id at 682.Penntech Papers v.NLRB,706 F.2d 18 (1st Cir. 1983), enfg. 263NLRB 264 (1982). See alsoNLRB Y National Car Rental System, 672F.2d 1182 (3d Car 1982), enfg 252 NLRB 159 (1980)1 SeeBenchmark Industries,269 NLRB 1096 at fn.1 (1984)463modify the judge's remedy to clarify that backpayis to accrue starting 5 days after the date of this,i.e., the Board's decision. See, e.g.,Authentic Furni-ture Products,272 NLRB 552 (1984). Further, wereject the Trustee's argument that the judge's rec-ommended Order violates the automatic stay provi-sions of the Bankruptcy Code,' 11 U.S.C. § 362. Itiswell settled that Board proceedings fall withinthe exceptions to the automatic stay provisions.See,e.g.,Phoenix Co.,274 NLRB 995 (1985).5.Finally, theGeneral Counsel has requestedthat the judge's recommended Order be modifiedto require the mailing of copies of the notice to allunit employees. In view of Hamill's cessation ofoperations, we grant the General Counsel's requestand shall modify the Order accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,P.J.HamillTransferCompany, St.Louis,Missouri, and Robert Blackwell, Trustee inBankruptcy, its officers,agents, successors,and as-signs, shalltake the action set forth in the Order asmodified.Substitute the following for paragraph 2(e)."(e)Mail a copy of the attached notice marked"Appendix" 13 to the Union and to all employeesemployed by P. J. Hamill Transfer Company in theappropriate unit. Such notice shall be mailed to thelastknown address of each employee. Copies ofthe notice, on forms provided by the Regional Di-rector for Region 14, after being signed by the Re-spondent'sauthorizedrepresentative,shallbemailed immediately upon receipt by the Respond-ent, asdirected above."Michael T. Jamison,Esq.,for the General Counsel.W. W. Sleater, Esq. (Sleater and Sleater),of Clayton, Mis-souri, for RespondentBrennan.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at St. Louis, Missouri, on 20 and 21March 19851 pursuant to a first amended charge filed2on 27 February by Highway, City and Air Freight Driv-ers,Dockman and Helpers Local Union No. 600, affili-atedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion) and a complaint issued on 28 February.'All dates referredto are in 1985unless otherwisestated.aThe original charge was filed on 21 January 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint, as amended at the hearing,allegesRobert Blackwell as Trustee in Bankruptcy (the Trustee)is a successor in bankruptcy to and/or alter ego of P. J.HamillTransfer Company (Respondent Hamill) and thatBrennan Express, Inc.3 (Respondent Brennan) was estab-lished by Respondent Hamill as a subordinate instrumentto and disguised continuance of Respondent Hamill andRespondentHamill andRespondent Brennan are alteregos and a singleemployer. It alleges RespondentHamill, Trustee, and RespondentBrennan(Respondents)violated Section 8(a)(1) and (3) of the National LaborRelations Act (the Act) by Respondent Hamill laying offall of its unit employees and by its alter ego RespondentBrennan,which recalled the laid-off employees, failing torecall the employees from layoff according to theirlength of service with Respondent Hamill on their posi-tion on RespondentHamill's seniority roster because saidemployees joined, supported, or assisted a labor organi-zation andengaged inconcerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection and to discourage employees from engaging insuch activities or other concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection; and violated Section 8(a)(1) and (5) of the Actby Respondent Hamill, without prior notice to the Unionwhich represented the unit employees, ceasing operationsand laying off the unit employees and resuming its oper-ations through its alter ego Respondent Brennan and byRespondent Hamill and Respondent Brennan failing andrefusing to adhere to the terms of the collective-bargain-ing agreementand by Respondent Brennan failing andrefusing to recognize and bargain with the Union as theexclusive bargaining representative of the unit employ-ees.Respondent Hamill and the Trustee in their amendedanswer served on 14 March deny having violated theAct as alleged. Respondent Brennen in its answer filedon 20 March denies having violated the Act as allegedand asserts, as a affirmative defense, that the Board hasno jurisdiction over it.The issues involved are whether the Trustee is a suc-cessor in backruptcy to and/or alter ego of RespondentHamill;whether Respondent Brennan is subject to theBoard's jurisdiction;whether Respondent Brennan wasestablished by Respondent Hamill as a subordinate in-strument to and disguised continuance of RespondentHamill;whether Respondent Hamill and RespondentBrennan are alter egos or a single employer; and whetherthe Respondents violated Section 8(a)(1), (3), and (5) oftheAct,as alleged,by discriminatorily laying off theunit employees and failed to recall them according to se-niority because of union activities and unlawfully refusedto bargain with the Union by ceasing operations andlaying off unit employees without prior notice to theUnion and by failing and refusing to adhere to the termsof the collective-bargaining agreement or to recognize orbargain with the Union as the exclusive bargaining repre-sentative of the unit employees.aThe correct name of Brennan Express, Inc appears as amended atthe hearing.On the entire record in thiscaseand from my observa-tions of the witnesses and after due consideration of thebrief filed by the General Counsel4 I make the follow-ing5FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Hamill, a Missouri corporation with itsoffice and place of business located at St. Louis, Missou-ri,was engaged in business as a trucking company haul-ing freight and general commodities. During the calendaryear 1984, Respondent Hamill in the course of its oper-ations performed services, valued in excess of $50,000, inStates located outside the State of Missouri.Respondent Hamill is an employer engaged in inter-state commerce within the meaning of Section 2(6) and(7) of the Act.Respondent Brennan, a Missouri corporation with itsoffice and place of business located at St. Louis, Missou-ri, is engaged in business as a trucking company haulingfreight and general commodities. Since it first com-menced its business operations beginning in January, Re-spondent Brennan, as reflected by its invoice records, hasperformed services for various customers, valued at ap-proximately $14,049 in January, $10,129 in February, and$2030 in March up until the hearing held on 20 Marchfor a total of $26,208. During this same period, and in-cluded within this amount of $26,208, it has performedservices for various customers including D.L. AustinSteel Supply; Clayton Chemical Company; Grief Bros.Corporation; ITT Grinnell Corporation;Mid-AmericaMetal, Inc.;Missouri Pipe Fittings Co.; Precoat Metals,Inc.;VincentMetals, Inventory Sales Company; andMurphy Metals Inc. by making deliveries to or fromthem from outside the State of Missouri or outside of theState of Missouri itself valued at approximately $2600 inJanuary; $2549 in February and $1340 in March for atotal of $6489.The Board asserts jurisdiction over all freight trans-portation enterprises engaged in the furnishing of inter-state transportation services and all transportation and4The date briefs were due, as reflected by the record, was 25 Apriland no extensionof time was either requested or granted. RespondentBrennan's brief, as reflected in its certificate of service, was not maileduntil 3 May. On 7 May the General Counsel filed a motion to strike Re-spondent Brennan'sbrief as being untimely filed. Respondent Brennanfileda response received on 15 May opposing the General Counsel'smotion to strike its brief, stating counsel was of the opinion the adminis-trative law judge had given him 3 weeks after the filing of the GeneralCounsel's brief to make reply Brennan further requested, in the event thefiling time was misunderstood, that additional time be granted for filingits brief.RespondentBrennan, inan accompanying letter also received or,15May, listed what it contendedwere inaccuraciescontained in the Gen-eral Counsel's brief.Based on the fact RespondentBrennan'sbrief was filed late and notimely request for an extension was made or granted, the General Coun-sel'smotionto strike RespondentBrennan's brief is granted and Respond-ent Brennan'smotion to allow for late filing of its brief is denied Fur-ther, RespondentBrennan'sletter pointing out alleged inaccuracies in theGeneral Counsel's brief is in the nature of a reply brief which is not pro-vided for in the Board'sRules and Regulationsand it is also stricken.5Unless otherwise indicated, the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit. P. J. HAMILL TRANSFER CO.other enterprises which function as essential links in thetransportation of commodities in interstate commerce,which derive at least $50,00 gross revenues per annumfrom such operations, or which perform services valuedat approximately $2600 in January, $2549 in February,and $1340 in March for a total of $6489.The Board asserts jurisdiction over all freight trans-portation enterprises engaged in the furnishing of inter-state transportation services and all transportation andother enterprises which functionas essentiallinks in thetransportation of commodities in interstate commerce,which derive at least $50,000 gross revenues per annumfrom such operations, or which perform services valuedal $50,000 or more per annum for enterprises over whichthe Board would assert jurisdiction under any of its juris-dictional standards, exclusive of the indirect outflow andindirect inflow standards established for nonretail enter-prises.H P 0 Service,122 NLRB 394 at 395 (1985).Based on a projection of RespondentBrennan'soper-ations, since it commenced operations in January until 20March, by using the dollar figure of $6489 found it willnot annually perform services, valued in excess of$50,000, in States other than in the State of Missouri, asalleged.Accordingly, RespondentBrennan'soperationsstanding alone do not meet the Board's standards for as-serting jurisdiction and on this basis I find it not an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act."II.THE LABOR ORGANIZATION INVOLVEDThe Union, as described by Earnest Kon, who is itsbusiness agent and recording secretary, is an organizationwhich exists for the purpose of dealing with employersregarding grievances and labor disputes and it negotiateswith employers regarding the wages, rates of pay, hoursof work, and other terms and conditions of employees itrepresents. Employees as members participate in the or-ganization. For many years it has had collective-bargain-ing agreements covering Respondent Hamill's employees.A "'labor organization" under Section 2(5) of the Actisdefined as "any organization of any kind, or anyagency or employee representation committee or plan, inwhich employees particpate and which exists for the pur-pose, in whole or in part, of dealing with employers con-cerning grievances, labor disputes, wages,, rates of pay,hours of employment, or conditions of work."Based on the undisputed testimony of Business AgentKon, which I credit, I find, as admitted by RespondentHamill and the Trustee and contrary to RespondentBrennan's denial, that Highway, City and Air FreightDrivers, Dockmen and Helpers Local No. 600, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America is a labororganizationwithin the meaning of Section 2(5) of theAct.6The General Counsel's additional contentions that Respondent Bren-nan and Respondent Hamill are alter egos and a single employer andthereforeRespondent Brennan is an employer engaged in commerceunder the Act are dealt with infraIII.THE UNFAIRLABOR PRACTICES465A. Background and Respondent Hamill's OperationsRespondent Hamill, with its office and place of busi-nesslocated at 3225 Choteau, also known as 900 Virgin-ia,St.Louis,Missouri, operated a trucking companyhauling freight, primarilysteel,and general commodities.Itperformed services for various companies located inMissouriand in Illinois where it had intrastate authoritywith the State of Illinois to pick up and deliver frompoint to point in Illinois. The principal customer forwhich it hauledsteelwas Granite City Steel which com-prised an estimated 75 to 85 percent of its totalbusiness.Another majorcustomerithauled for was Springmeier.RespondentHamill'sofficers were President John A.Hamill,Vice President PatrickWoods,' and Secretaryand Treasurer MaryHamill.They also constituted themembersof the board of directors. The stock of the cor-poration was owned by John N. Hamill, who died on 5September 1980, and his sisters MaryHamill andLorettaWoods. John N. Hamill was the father of John A.Hamill, and Loretta Woods is also the mother of PatrickWoods.NeitherHamill nor Vice PresidentWoodsowned any stock in RespondentHamill.PresidentHamillwas basically a truckdriver for Re-spondentHamill.However, he performed other dutiesincluding repairing and painting trucks, changing and re-pairing tires,and dispatching.Vice PresidentWoods,who is also a truckdriver but did not drive very often,primarily performed the office work and dispatchedtrucks.The facility used by Respondent Hamill, which hasbeen in existence for over 100 years and was incorporat-ed in 1916, consisted of approximately 3 acres whichwere fenced in; a building with an office and a repairshop located inside; and a smaller metal building locatedin back. The property is owned by Hamilcar Properties(Hamilcar).Hamilcar is solely owned by Mary Hamilland its officers are President Hamill, Vice PresidentWoods, and Secretary and Treasurer Mary Hamill.RespondentHamill leased thefacility ona long-termlease from Hamilcar.Although it was supposed to payHamilcar approximately $1000 a month in rent for use ofthe facility, no rent has been paid since 1977 because ofthe poor financial condition of Respondent Hamill. Noactionhas been instituted by Hamilcar against Respond-ent Hamill on the lease.The employees of Respondent Hamill are and havebeen for approximately 25 years or more 'represented bythe Union which has a collective-bargainingagreementwith Local Cartage Association, Inc., of Greater St.Louis (the Association) which represents employer-mem-bers engaged in the localcartageand short-haul truckingindustry in the greater St. Louis, Missouri area, includingRespondentHamill in negotiatingand administering col-lective-bargainingagreementson their behalf. The mostrecent collective-bargaining agreementeffective by itstermsfrom 1 March 1982 through 31 March 1985 cov-7Both Hamill and Woods are supervisors under Sec 2(11) of the Act. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDered a unit described in an addendum to the agreementas follows:All truck drivers and helpers represented by theUnion,engaged inpickup, delivery, transportingand assemblingof freightin the areaunder the juris-diction of the Local Union, providing such truckdrivers andhelpers returnto their pointof origin atthe end of their work shift.Agreements between parties on the appropriateness ofthe unit have long been accepted by the Board whichgives then broad latitude in reaching such agreementsthatwill not be disturbed absent a showing that exclu-sion or inclusion of certain employees contravenes theAct or established Board policy.Harvey Russell,145NLRB 1486 (1964).Because the unit contained in the collective-bargainingagreement was a unit agreed to by the parties and doesnot contravene the Act or established Board policy and,based on the collective-bargaining agreement,I find, asadmitted by Respondent Hamill and the Trustee andcontrary to the denial of Respondent Brennan, that theabove-described unit constitutes a unit appropriate forthe purpose of collective bargaining within the meaningof Section 9(b) of the Act and at all times material hereintheUnion has been the exclusive representative of Re-spondent Hamill's employees in the above-described unitfor purposes of collecitve bargaining within the meaningof Section 9(a) ofthe Act.On 1 February 1983 President Hamill lent RespondentHamill $28,014.57 on a promissory note secured by per-sonal property including certain trucks, tractors, and tai-lors.Respondent Hamill also owned other trucks andtractorswhich were not subject to the security agree-ment. Later on 1 February 1984 President Hamill alsolent-Respondent Hamill$13,000 on a promissory note se-cured by accounts receivable, office equipment, and gen-eral intangibles.B. TheLayoff andCessationof Respondent's HamillOperationsRespondent Hamill became unable for financial reasonsto pay the contributions it owed under the collective-bar-gaining agreement to the Central States,Southeast andSouthwest Area Pension Fund(the Fund)for the health,welfare, and pension benefits of its employees. The trust-ee for the fund obtained a judgment for approximately$47,000 against Respondent Hamill. Although Respond-ent Hamill did sell some of its equipment and paid partof the judgment,itwas unable to satisfy the judgment.The trustee for the Fund was then successfulin havingRespondent Hamill's bank account at the MercantileBank in St. Louis,Missouri,on 21 December 1984 gar-nisheed for at least $40,000.According to President Hamill, whom I credit, on 21December 1984 when its bank account was garnisheed,Respondent Hamill no longer had funds to operate and itceased operations with the exception of some cleanupwork. Hamill stated that same day he informed a few ofthe employees who worked late that day they were notgoing to operate any longer and waited until 26 Decem-ber 1984 when-the employees reported to work after theChristmas holiday to tell the other employees. Thereason given to the employees was they had no moneyto operate and they were out ofbusiness.On 21 December 1984 the following employees listedby their seniority were employed by Respondent Hamill:VicePresidentWoods, Robert Thompson,John Kehoe,James Johnson, Robert Fach,Gary Welsh,and PresidentHamill.Three other employees Tilmon Olive, JerryHeiman, and Robert Sever were immediately aboveHamill on the seniority list in that order;however theyworked only sporadically whenever they were needed.Ralph Jones was listed right under Hamill on the seniori-ty list and below him were Glenn Courtney, JohnWilson, Ray Hickman, and John Tayon who were onlayoff status and had been for at least a year becausebusiness was poor.Article 12 of the collective-bargaining agreement pro-vides that seniority rights for employees shall prevailunless otherwise specifically provided for in the agree-ment.Charles Calvert, who was one of the truckdrivers forRespondent Hamill and a member of the Union, lastworked on 21 December 1984. He stated Vice PresidentWoods called him at home on 24 December 1984 and in-formed him the Union had attached their bank accountand they were going out of business. Woods asked himwhat he was going to do and when he replied he did notknow woods said he was going to look for a job andthey were all going to look for work. Pursuant to Cal-vert's inquiry about his wages, Woods said he did nothave any money to pay him but when he got the moneyhe would.James Johnson, another truckdriver and a unionmember,stated on 26 December 1984 that after learningfrom another truckdriver the previous day about the gar-nishment and their being out of work, he went to Re-spondent Hamill's facility and asked President Hamilland VicePresidentWoods whatwas going on. Hamillinformed him about the health and welfare fund lockingup their money and both Hamill and Woods mentionedthey were going to look for a job. On asking them abouthiswages due, Woods promised to pay Johnson whenthey got the money. President Hamill acknowledgedJohnson may have come to the facility that day andasked about what was going on.On 28 December 1984 Charles Calvert said he went tothe facility and again asked Vice President Woods abouthis check.Woods repeated he did not have any moneybut promised to pay Calvert when he did. While thereCalvert asked Woods, who was in the process of clean-ing out the safe, whether there was anybody workingwhereupon Woods told him President Hamill and RobertThompson were cleaning up the loads before they wentout of business Calvert also thought Woods mentionedthose loads were at the barge line and were being hauledfor Grief Bros. Corporation.Both President Hamill and Robert Thompson, whowas a truckdriver, drove trucks for Respondent Hamill. P. J. HAMILL TRANSFER CO.Thompson was listed second on the seniority list belowVicePresident Woods.On several other occasions Calvert testified he askedVice PresidentWoods about his pay and each timeWoods informed him he did not have any money butpromised to pay him when he did. Calvert denied everreceiving his back wages which secretary Virginia Gold-smith had indicated to him were approximately$396.50.According to Calvert, in early January he went to thefacilitywhere he observed all kinds of trucks, includingtractors and trailers with Respondent Hamill's name ofthem parked in the garage. The only person he saw inthe garage was Ralph Jones, who had a tractor and trail-erwith Sligo Iron'sname on it.However, Calvert ac-knowledged he did not know what Jones was doing. Ongoing to the office Calvert also saw Ray Hickman, whoused to be their shop steward and a truckdriver until hewas laid off about 18 months before, behind the desk.Respondent Hamill had an agreement with Sligo Ironto furnish it with a tractor and trailer and a driver,Ralph Jones, who would report to Sligo Iron and per-form services at their direction.Respondent Hamill waspaid by Sligo Iron and Ralph Jones,who is listed a con-tract-driver,was paid by Respondent Hamill.Following his visit to Respondent Hamill, Calvert tes-tifiedhe contacted UnionBusinessAgent Kon and in-quired about bidding on the job driving the Sligo Irontractor and trailer being performed by Ralph Jones andbumping Jones off the job.8 Kon promised to look intothe matter.BusinessAgentKon,who acknowledged learningfrom the Union's secretary-treasurer the last week in De-cember 1984 that the Fund had garnisheed RespondentHamill's bank account for nonpayment of the health andwelfare and pension contributions due under the collec-tive-bargaining agreement,corroborated Calvert's testi-mony concerning his request to bump Jones. Kon alsosaid he informed Calvert he would check into it because,to his knowledge, RespondentHamillwas out of businessand had closed its doors and was defunct because theirmoneys were all tied up.James Johnson also testified that about the first part ofJanuary he went to Respondent Hamill's facility wherehe observed some tractors,trailers,and trucks in thegarage on which hoods and other equipment were beingchanged. Johnson denied this was unusual. This includedvehicles Johnson had driven for Respondent Hamill.Johnson also observed Joseph Mizarro,9 who is the me-chanicwho had worked for Respondent Hamill, per-forming mechanical work on the trucks. Johnson alsostated he saw Ray Hickman there who informed himboth President Hamill and Vice President Woods wereout and that Hamill was going to Jefferson City.James Johnson stated after the first of the year or themiddle of January he again visited Respondent Hamill'sfacility and asked Vice President Woods about his wageswhichWoods said he did not have. He also askedWoods how they could pay Ray Hickman, who was8Calvert had a seniority date with Respondent Hamill of 13October1966 whereas Jones'seniority date was 18May 1970.8Mizarro was not a memberof the Union'sbargaining unit at Re-spondent Hamill but was represented by MachinistsLocal No. 37.467there and said he was answering the telephone,and notpay him whereupon Woods replied Hickman was work-ing for $8 an hour. Johnson said that on that occasion healso saw some tractors and trailers there with Respond-entHamill'sname on them and sawJosephMizarroworking on trucks.Both Calvert and Johnson testified in January, the dateof which was not established, they went to the St. Louisterminal barge line where warehouses used by variouscompanies to store things until their customers wantedthem are located. While there, they observed Ray Hick-man with a trailer with Respondent Hamill's name on itand a rented tractor. They also saw President Hamill'stractor he always drove there which, along with thetrailer,had Respondent Hamill's name on them. Al-though they stated that a driver for another company, D& J, indicated to them Hamill and Hickman were goingto haul their loads to Precoat Metals, Inc., the driver didnot testify.According to both Calvert and Johnson, while drivingfor Respondent Hamill they had also hauled from thatterminal to Precoat Metals, Inc. as well as to other cus-tomers.Calvert testified he then wentto BusinessAgent Kon'soffice and reported what he had observed claiming theyhad hauled to Precoat Metals, Inc. and RespondentHamill had never closed up. Kon said he would call,which he then did, and talked to Vice President Woods.Business Agent Kon, who acknowledged he had notchecked with Respondent Hamill after Calvert first com-plained, testifiedwhen Calvert again complained thatRespondentHamillwas operating as usual and wasworking people out of seniority, he called RespondentHamill at the usual telephone number1n and talked toVice PresidentWoods. After mentioning the garnish-ment by the Fund on Respondent Hamill's bank account,Kon told Woods he thought they were down but werestill operating and he was getting word about a companynamed Brennan Express and asked Woods what wasgoing on. Woods' response was they had tried to do itunion and it did not work and now they were going todo it another way and he was going to do it how everhe felt would make the company function. During theconversationWoods mentioned he had licensed twotrucks and was leasing them from Hamill. Kan also toldWoods he was aware Hickman was working for him andJohn Hamill was driving which he claimed were bothout of seniority and they also discussed Jones at SligoIron.Woods acknowledged Hamill, Hickman, and Joneswere working but said they were driving for RespondentBrennan. Woods also said Respondent Brennan would bepaying Jones if he was still working for him and Re-spondentHamillwas out of business.Kon informedWoods he thought what he was doing was irregular andhe would contact their attorneys. If there were any ir-regularities,Woods would hear from him. Woods, whois a memberof the Union,also inquired about obtaininghis withdrawal card from the Union.iOThe same telephone and number used by Respondent Hamill wassubsequently used by Respondent Brennan.The telephone is owned byHamilcar 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDAlthough Vice President Woods did not deny havingsuch a conversation with Business Agent Kon, JamesJohnson,who said he was present with Woods whileWoods was talking to Kon on that occasion,also testi-fiedWoods told Kan if they got on their feet they weregoing to go union again.Charles Calvert further testified that on 14 March heobserved Ray Hickman driving a tractor-trailer haulinglead pipe.Although Calvert stated he saw RespondentHamill's name on the trailer he acknowledged he did nothave an opportunity to see whether there was a name onthe tractor.Between 21 December 1984 and the filing of the back-ruptcy petition discussed infra, the only business per-formed by Respondent Hamill, as described by PresidentHamill,whom I credit,consisted of approximately 2days of cleanup work either in December 1984 or Janu-ary. This work was performed by President Hamill, VicePresidentWoods, and truckdrivers Robert Thompsonand Robert Fach,who were numbers two and five in se-niority, respectively.Fach, who was a personal friend ofHamill,was not paid in cash for this work but was givenan anvil belonging to President Hamill. Thompson waspaid by Woods and Hamill personally.Hamill,whoopeated a truck on that occasion,denied he was paid forperforming the work.Hamill also denied Mizarro per-formed any services for Respondent Hamill after 21 De-cember 1984.Respondent Hamill,by letter to the Union dated 11January with copies served on representatives of theUnion's International,notified them it was serving noticeitwas withdrawing from the Association and of its intentto terminate the collective-bargaining agreement upon itsexpiration date on 31 March.This letter was consistentwith the instructionsprovided by theAssociation to itsmembers for withdrawing from the Association. No re-sponse to this letter was received from the Union whichhad previously notified Respondent Hamill,by letterdated 4 January,of its desire to revise or change termsor conditions of the collective-bargaining agreement.On 14 February Respondent Hamill filed a petitionwith the United States Bankruptcy Court for the EasternDistrict of Missouri for relief under 11 U.S.C. Chapter 7.The reason given by President Hamill for filing was Re-spondent Hamill did not have any money to operate withand they were out of business.Since about 14 February Robert Blackwell had beendesignated by the bankruptcy court as the trustee inbankruptcy with full authority to exercise all powersnecessary to the administrationof theassets and businessof Respondent Hamill.C. Respondent Brennan's OperationsRespondent Brennan was formed and incorporated on13 ' July 1981. Its officers at that time were PresidentHamill and Vice President,Secretary,and TreasurerWoods who also constituted its board of directors. Thestock at the time of incorporation was equally owned byHamill and Woods who each had 50 shares.This corporation was formed for the purpose, as ex-plained by President Hamill,of obtaining new businessand purchasing new tractors and leasing them to otheremploye'rs' including Respondent Hamill. However theplans did not materialize and the corporation did notbecome operational at that time.Following the closing of Respondent Hamill'soper-ations on 21 December 1984, President Hamill testifiedhe and Vice President Woods decided in early Januarytobegin operatingRespondent Brennan,which hadnever been operated before, as a trucking company.Joseph Mizarro(who had previously worked as a me-chanic for Respondent Hamill)and Ray Hickman (whohad previously worked as a truckdriver for RespondentHamill and who had been laid off for approximately 18months)on learning about Respondent Brennan in earlyJanuary from Hamill and Woods,whom they contactedabout work, decided to become owners in the corpora-tion.Mizarro purchased his stock for $4000 cash and anarrangement, was madewherebyHickman agreed, onexecuting a security agreement,to pay for his stock byworking for $2 an hour less (to be applied to the $4000purchase price of the stock) than the other owners of thecorporation who each paid themselves $20 an hour, pro-vided they made any money otherwise. They along withHickman,worked without pay. Hamill,Woods, Mizarro,and Hickman all became equal owners, each owning 25shares of stock apiece.The current officers of Respondent Brennan are Presi-dent Hamill and Vice President Woods and the membersof the board of directors are Ray Hickman and JosephMizarro.Respondent Brennan'soperations,asexplained byPresident Hamill, consist of picking up loads of freightwhereever it can by soliciting business and competingwith other trucking companies.Hamill denied Respond-ent Brennan has any regular customers and claims it op-erates the same way as Respondent Hamill did.Althoughon occasions it has performed work for a number of var-ious companieswhichRespondent Hamill had deliveredfreight for,ithas not, as denied by both Woods andHamill, performed any work for Respondent Hamill'sprincipal account,GraniteCitySteel, or its major ac-count,Springmeier.AlthoughRespondentBrennan,when it began operations, furnished a tractor and a trail-er and driver Ralph Jones to Sligo Iron, as had Respond-ent Hamill, it lost that account in February.The equipment being used by Respondent Brennan in-cludes three tractors, a dump truck, a panel truck, andfour trailers. This equipment, except for the dump truckand panel truck, which type vehicles had never beenused by Respondent Hamill, and one tractor, owned byRespondent Hamill, belong to President Hamill who re-possessed them in early January from Respondent Hamillunde the securityagreementsfor nonpayment of themoney owed to Hamill by Respondent Hamill. The trac-tor owned by Respondent Hamill, for which $1050 hadbeen spent to acquire a license plate to use for the clean-up work for Respondent Hamill, is leased by RespondentBrennan from Respondent Hamill for $20 or $25 a daywhenever it is needed. The equipment which RespondentBrennan has been operating, according to PresidentHamill,whom I credit, had placards with Respondent P. J. HAMILL TRANSFER CO.name on them which were put on them shortly after thefirstof the year. Respondent Hamill'sname was alsotaken off the trailers used by RespondentBrennan short-ly after the first of the year. There wassome delay indoing this, as explained by PresidentHamill,due to theweather not being warm enough topaint using a primer-based paint.The equipment used by RespondentBrennan is keptparked at the same facility whichRespondent Hamillused.Although RespondentBrennan isnot paying renttoHamilcar, which owns the facility,arrangements fordoing so are still in the process of being worked out.Files used by RespondentBrennan arekept at the homesof both President Hamill and Vice President Woods.While their home telephonesare usedto conduct busi-ness on RespondentBrennan'sbehalf,Vice PresidentWoods, who has volunteered without pay to be at the fa-cility for purposes of closing Respondent Hamill downand getting the materials ready for the bankruptcy court,also uses the telephone there which is owned by Hamil-car.RespondentBrennan hasalso traded with some of thesame businesses as did RespondentHamill.This includespurchasing parts at New Process Brake Company" andUniversalEquipmentCompany and obtaining shoptowels from Todd Company. Howeverthese businessesare opened to the general public.Respondent Brennan does not presently employ anyemployees and its owners perform whatever duties needto be performed. Hamill, Hickman, and, on occasion,'Woods (who does bookkeeping and dispatching duties)drive trucks while Mizarro usually repairs the vehicles.D. The Refusal to BargainBusiness Agent Kon credibly testified without denialthatRespondent Hamill never gave the Union notice itwas going to close its operations and it never offered tobargain and negotiate with the Union over the effects onthe employees in shutting down the operations. Kon alsodenied RespondentBrennanever contacted the Unionabout operating Respondent Brennan.E. Analysis and ConclusionsThe General Counsel contends the Trustee is a succes-sor in bankruptcy to and/or alter ego of RespondentHamill; that Respondent Brennan was established by Re-spondent Hamill as a subordinate instrument to and dis-guised continuance of Respondent Hamill and they con-stitute alter egos or a single employer; Respondents vio-lated Section 8(a)(1) and (3) of the Act by RespondentHamill discriminatorily laying off its unit employees andby ita alter ego Respondent Brennan failing to recall thelaid-off employees according to their seniority with Re-spondent Hamill because of union activities; and that Re-spondents violated Section 8(a)(1) and (5) of the Act byRespondent Hamill, without prior notice to the Union,11An invoicefrom New Process Brake Company dated 21 FebruarylistsRespondent Hamill's name;however Vice President Wogds crediblyexplained this was for parts purchased aid paidfor byRespgndeft Bren-nan to repair a trailer. The listing of Respondent Hamill's name was ap-parently an error made by a clerk at the New Process Brake Company&469ceasing operations and laying off the unit employees andresuming its operations through its alter ego RespondentBrennan and by Respondent Hamill and RespondentBrennan failing and refusing to adhere to the terms ofthe collective-bargaining agreement; and by RespondentBrennan failing and refusing to recognize and bargainwitht he Union as the exclusive bargaining representativeof the unit employees.The Respondents deny having violated the Act, as al-leged, and Respondent Brennan asserts, as an affirmativedefense, it is not subject to the Board's jurisdiction.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Sec. 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part;"It shall be an unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organiza-tion." Section 8(a)(5) of the Act prohibits an employerfrom refusing to bargain collectively with the representa-tive of its employees.The initial issues to be resolved are whether the Trust-ee is a successor in bankruptcy to and/or alter ego ofRespondent Hamill; whether Respondent Brennan wasestablished by Respondent Hamill as a subordinate in-strument to and disguised continuance of RespondentHamill; and whether Respondent Hamill and RespondentBrennan constitute alter egos or a single employer.The four key elements evaluated by the Board in de-termining whether two entities constitute a single em-ployer are common ownership and financial control;common management; interrelation of operations; andcentralized control of labor relations.Alle Arecibo Corp.,264 NLRB 1267 fn. 1 (1982); andSakrete of NorthernCalifornia,137NLRB 1220 at 1222 (1962), enfd. 332F.2d 902 (9th Cir. 1964), cert. denied 379 U.S. 961(1965). The existence of an alter ego status between twoentities is determined by their having common manage-ment and owership; common business purpose, nature ofoperations, and supervision; common premises and equip-ment; comon customers, i.e., whether the employers con-stitute"the same business in the same market"; thenature and extent of negotiations and formalities sur-rounding the transaction; and whether the purposebehind the creator of the alleged alter ego was legitimateor whether, instead, its purpose was to evade responsibil-ities under the Act.Fugazy Continental Corp.,265 NLRB1301 (1982), enfd. 725 F.2d 1416 (D.C. Cir. 1983). Tofind successorship supporting a bargaining obligation, thetotality of the circumstances must warrant a finding thatthe purchase-sale transaction was merely a change inownership of an existing and continuing business oper-ations.Northwest Galvanizing Co.,168NLRB 26 at 29(1967).The above findings with respect to the operations ofRespondent Hamill and Respondent Brennan establishthat on 21 December 1984 Respondent Hamill, exceptfor 2 days of cleanup work subsequently performed butnot paid for by Respondent Hamill, ceased its operationsand laid off all of its employees. This occurred because it 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas financially unable to pay a judgment obtainedagainst itby the trustee of the Fund fornonpayment ofcontributions for health, welfare, and pension benefitsdue under the collective-bargaining agreement betweenRespondent Hamill and the Union covering the unit em-ployees.On 21 December 1984 Respondent Hamill'sbank account was garnisheed by the Fund to satisfy thisjudgment. This action deprived Respondent Hamill offunds with which to operate and resulted in its closing itsoperations and laying off all of its employees.Although Respondent Brennan was incorporated inJuly 1981, it was never operational until January when itbegan operating as a trucking company to provide em-ployment for its owners. There is no common ownershipbetween the actual stockholders of Respondent Hamilland RespondentBrennan.While two of the three officersof Respondent Hamill, which is no longer operatingsince closing its operations on 21 December 1984, holdsimilar positions with Respondent Brennan and are mem-bers of RespondentHamill'sboard of directors, Re-spondent Brennan had different members on its board ofdirectors.Although both companies operated as truckingcompanies and made deliveries for some of the samecompanies as other trucking companies did, RespondentHamill, unlike Respondent Brennan,had intrastate au-thority with the State of Illinois to deliver from point topoint in Illinois. Respondent Brennan did not conductany business for Granite City Steel, which comprised anestimated 75 to 85 percent of Respondent Hamill's busi-ness,or serve Springmeier, which was another majorcustomer of Respondent Hamill. The businesses of thesame customers served by Respondent Brennan was notobtained by taking over Respondent Hamill's operationsbut resulted from competing for their business along withother trucking companies performing similar work.Respondent Brennan does use the same facility as Re-spondent Hamill used, which is owned by Hamilcar, topark its equipment. However, except for certain in-stances in which Vice President Woods, who was at thefacility to assist in closing Respondent Hamill, may haveused the telephone there owned by Hamilcar, the busi-ness of Respondent Brennan is conducted from thehomes of its officers where its records are also kept. Partof the equipment used by Respondent Brennan, whichhas other equipment of its own, had previously beenowned and operated by Respondent Hamill before itclosed its operations but has since been repossessed byPresident Hamill who now owns the equipment after Re-spondent Hamill was unable to pay money loaned to itby President Hamill. The only piece of Respondent Ha-mill's equipment now used by Respondent Brennan is aleased tractor which is used on an as-needed basis forwhich Respondent Hamill is reimbursed.The business performed by RespondentBrennan isconducted in its own name. Unlike Respondent Hamillwhen it was in operation,Respondent Brennan does notemploy any rank-and-file employees but all the work isperformed by the four owners of the corporation.The assets and business of Respondent Hamill, whichis in bankruptcy and no longer operating, is under thecontrol of its alter ego, Trustee Robert Blackwell,as dis-cussed infra, and Respondent Brennan has nothing to doregarding the disposition of such business or assets.Under these circumstances as discussed and consideredin light of the various factors necessary to establish asingle employer or alter ego status, I am persuaded andfindRespondentBrennan wasnot established by Re-spondent Hamill as a subordinate instrument to and dis-guised continuance of Respondent Hamill and they donot constitute alter egos or a single employer as alleged.Rather, I find Respondent Brennan is a separate corpora-tion operating as a single legal entity.Having found Respondent Brennan is not an alter egoof or single employer with Respondent Hamill and isalso not an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act and is there-fore not subject to the Board's jurisdiction, I find it wasnot legally obligated to either recognize the Union as theexclusive bargaining representative of the unit employeesor to assume any obligations arising under the collective-bargaining agreement between Respondent Hamill andthe Union. Accordingly, I find Respondent Brennan didnot violate Section 8(a)(1) and (3) of the Act as allegedby failing to recall Respondent Hamill's laid-off employ-ees according to their seniority with Respondent Hamillbecause of union activities or violate Section 8(a)(5) and(1) of the Act as alleged by failing and refusing to adhereto the terms of the collective-bargaining agreement be-tween Respondent Hamill and the Union or by failingand refusing to recognize and bargain with the Union asthe exclusive representative of the unit employees.With respect to Robert Blackwell, whowas designatedby the Bankruptcy Court as the trustee in bankruptcywith full authority to exercise all powers necessary tothe administration of the assets and business of Respond-ent Hamill, I find, as admitted by the pleadings, that Re-spondent Blackwell, as Trustee in backruptcy,is an alterego of Respondent Hamill.The nextissueto be resolved is whether RespondentHamill discriminatorily laid off the unit employees be-cause of union activities.The law is well established that to discriminateagainstemployees in their employment because of union activi-tiesviolates Section 8(a)(3) and (1) of the Act. Wheremotivation is an issue in cases alleging violations of Sec-tion 8(a)(3) and (1) of the Act, the General Counsel mustmake a prima facie showing sufficient to support the in-ference that protected conduct by the employees was a"motivating factor" in an employer's decision to disci-pline or take such other action against them and the em-ployer then has the burden of showing that the employ-eeswould have been disciplined or such other actiontaken against them even in the absence of the protectedactivity.Wright Line,251 NLRB 1083, 1089 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989(1982), approved inNLRB v. Transportation ManagementCorp.,462 U.S. 393 (1983). Direct evidence of discrimi-natory motivation is not necessary to support a findingof discrimination and such intent may be inferred fromthe record as a whole.Heath International,196 NLRB318 (1972). P. J. HAMILL TRANSFER COThe above findings clearly establish the employeeswere laid off as a result of Respondent Hamill's bank ac-count being garnisheed by the Fund. This was done tosatisfy the judgment for failure to pay contributionsowed for health, welfare, and pension benefits under thecollective-bargaining agreement between the Union andRespondentHamill,therebydeprivingRespondentHamill of funds on which to operate, causing it to ceaseits operations and lay off all its employees. This was thesame reason given to the employees for their layoff. Al-though Vice President Woods did inform Business AgentKan, pursuant to his inquiry about the operations, thatthey had tried "to do it union" and it did not work andnow they were going to do it another way, I do not findsuch statement in any way indicated the layoff was relat-ed to the employees' union activities or to RespondentHamill evading its bargaining obligation with the Union.Rather Woods' remark was in reference to the operationof Respondent Brennan which had no legal obligation torecognize or bargain with the Union and even thenWoods informed Kon if they got on their feet they weregoing to go union again. Thus, I find the General Coun-sel has failed to make a prima facie showing sufficient tosupport the inference union activities were a motivatingfactor in RespondentHamilllaying off the unit employ-ees.Even assuming Vice President Woods' remark toBusinessAgent Kon might be construed differently, I ampersuaded and find the layoff occurred solely as a resultof Respondent Hamill's bank account being garnisheedand not for the employes' union activities. Therefore Ifind Respondent Hamill did not violate Section 8(a)(3)and (1) of the Act by laying off all its unit employees be-cause of union activities as alleged.The remaining issues are whether Respondent Hamillviolated the Act by unilaterally and without prior noticeto the Union ceasing its operations and laying off theunit employees and, as urged at the hearing by the Gen-eralCounsel, refused to bargain over the effects of thedecisionon the unit employees.Management decisions which affect the scope, direc-tion, or nature of the enterprise are excluded from Sec-tion 8(d) of the Act.Otis Elevator Co.,269 NLRB 981 at893 (1984). The law is well settled that an employer's de-cision motivated by economic considerations to cease op-erations and close it business is completely within theprerogative fo the employer. However, the law is equal-lywell settled that the employer under these circum-stances is obligated to afford the union an opportunity todiscuss the impact and effect of the closing on the bar-gaining unit employees.Merryweather Optical Co., 240NLRB 1213 at 1214 (1979).The undisputed evidence here establishes on 21 De-cember 1984 Respondent Hamill ceased its operationsand laid off all the unit employees without any priornotice to or bargaining with the Union. While it was notlegally obligated to bargain with the Union over its deci-sion to close its operations, Respondent Hamill was le-gally obligated to bargain with the Union over the ef-fects of the closing of its operations on the unit employ-ees,which it failed to do. Although I do not find thefailure to bargain over the cessation of its operations byRespondent Hamill resulting in the layoff of the unit em-471ployees to be unlawful, I am persuaded and find Re-spondent Hamill, by failing to afford the Union an op-portunity to bargain about the effects of its closing itsoperations on the bargaining unit employees, violatedSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Hamill set forth in sec-tion III, above, found to constitute unfair labor practicesoccurring in connection with the operations of Respond-ent Hamill described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to labordisputes burdening and obstructing commerce and thefree flow thereof.CONCLUSIONS OF LAW1.P. J. Hamill Transfer Company anditsalter egoTrusteeRobert Blackwell are employees engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Brennan Express, Inc. and P. J. Hamill TransferCompany are not alter egos and do not constitute asingle employer under the Act.3.Brennan Express, Inc. is not an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.4.Highway, City and Air Freight Drivers, Dockmenand Helpers Local Union No. 600, affiliated with Inter-nationalBrotherhood of Teamsters, chauffeurs,Ware-housemen and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.5.Brennan Express, Inc. did not violate Section8(a)(1), (3), and (5) of the Act as alleged.6.All truck drivers and helpers of P. J. Hamill Trans-ferCompany represented by the Union,engaged inpickup, delivery, transporting, and assembling of freightin the area under the jurisdiction of the Local Union,providing such truck drivers and helpers return to theirpoint of origin at the end of their work shift constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.7.The Union is now and has been at all times materialherein the exclusive representative of all the employeesin the above-described unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.8.By failing to afford the Union an opportunity tobargain about the effects of closing its St. Louis, Missou-ri facility on its unit employees Respondent Hamill vio-lated Section 8(a)(5) and (1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of section 2(6) and (7) of the Act.THE REMEDYHaving found Respondent Hamill violated Section8(a)(5) and(1)of the Act, Ishall recommend that italong with its alter ego Trustee Robert Blackwell ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDA bargaining order alone cannot serve as an adequateremedy for Respondent Hamill's unlawful failure to offerthe Union an opportunity to bargain about the effects ofthe cessation of its operations because at the time of theshutdown the unit employees were denied an opportuni-ty to bargain through their collective-bargaining repre-sentative at a time when there would have been somemeasure of balanced bargaining power. Therefore, inorder to effectuate the policies of the Act and to ensuremeaningful bargaining, a limited backpay requirementshall be ordered fashioned to make whole the unit em-ployees for losses suffered as a result of Respondent Ha-mill's failure to bargain as well as to reestablish a bar-gaining situation in which the bargaining position of theparties is not entirely devoid of economic consequencestoRespondent Hamill and Trustee Robert Blackwell.Accordingly,RespondentHamill and Trustee RobertBlackwell shall be ordered to bargain with the Union, onrequest, concerning the effects of closing its operationson its unit employees and to pay backpay to its employ-ees in the manner similar to that required inTransmarineNavigation Corp.,170 NLRB 389 (1968). Thus, Respond-ent Hamill and Trustee Robert Blackwell shall pay theunit employees, who were employed at the time of thecessation of operations on 21 December 1984 amounts atthe rates of their normal wages when last in RespondentHamill's employ, from 5 days after the date of this deci-sion until the occurence of the earliest of the followingconditions: (1) the date Respondent Hamill and TrusteeRobert Blackwell bargain to an agreement with theUnion on those subjects pertaining to the effects of theclosing of Respondent Hamill's operations on its unit em-ployees; (2) a bona fide impasse in bargaining; (3) thefailure of the Union to request bargaining within 5 daysof this decision, or to commence negotiations within 5days of Respondent Hamill's and Trustee Robert Black-well's notice of their desire to bargain with the Union; or(4) the subsequent failure of the Union to bargain ingood faith. In no event shall the sum paid to any of theseemployees exceed the amount the employee would haveearned as wages from 21 December 1984, the date onwhich Respondent Hamill ceased its operations, to thetime he secured equivalent employment elsewhere, or thedate on which Respondent Hamill and Trustee RobertBlackwell shall have offered to bargain, whicheveroccurs sooner; provided, however, that in no event shallthis sum be less than these employees would have earnedfor a 2-week period at the rate of their normal wageswhen last in Respondent Hamill's employ. Interest on allsuch sums shall be paid in the manner described inFlori-da Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 716 (1962).To further effectuate the policies of the Act if Re-spondent Hamill or Trustee Robert Blackwell were toresume operation of the St. Louis, Missouri facility, theyshall be required to offer the unit employees reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs and continue to rec-ognize and bargain with the Union as the bargaining rep-resentative of its unit employees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe Respondent, P. J. Hamill Transfer Company, andTrustee Robert Blackwell, their officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain with Highway, Cityand Air Freight Drivers, Dockmen and Helpers LocalUnion No. 600, afffiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America as the exclusive representative oftheir employees in the appropriate unit set forth belowwith respect to the effects on the unit employees of itsdecision to cease operations at its St. Louis, Missouri fa-cility.The appropriate unit is:All truck drivers and helpers represented by theUnion, engaged in pickup, delivery, transportingand assembling of freight in the area under the juris-diction of the Local Union, providing such truckdrivers and helpers return to their point of origin atthe end of their work shift.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with Highway,City and Air Freight Drivers, Dockmen and HelpersLocal Union No. 600, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America with respect to the effects on theunit employees of the cessation of operations of its St.Louis,Missouri facility and, if any understanding isreached, embody it in a signed agreement.(b) Pay those unit employees who were laid off on 21December 1984 when Respondent Hamill ceased oper-ationsat it St. Louis, Missouri facility their normalwages, plus interest, in the manner set forth in theremedy section of this decision.(c)ShouldRespondentHamill or Trustee RobertBlackwell resume operations of the St. Louis, Missourifacility, they shall offer all those employees in the appro-priate unit, who were laid off on 21 December 1984, re-instatement to their former jobs or, if those jobs nolonger exist, then to substantially equivalent jobs andcontinue to recognize and bargain with the Union as thebargaining representative of the unit employees.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-12 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. P. J. HAMILL TRANSFER CO.473essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its St. Louis, Missouri facility copies of theattached notice marked "Appendix." 13 Copies of thenotice, on forms provided by the Regional Director forRegion 14,after being signedby theRespondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Hamill andTrustee Robert Blackwell to ensure that the notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the amended complaintisdismissed insofar as it alleges violationof the Act notspecifically found.1' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to bargain with theUnion with respect to the effects on our employees inthe unit described below of our decision to cease oper-ations of our St. Louis, Missouri facility.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively with theUnion as the exclusive representative of the employees inthe bargaining unit, described below, with respect to theeffects of our cessation of operations at our St. Louis,Missouri facility and, if an understanding is reached,embody itin a signed agreement.The appropriateunit is:All truck drivers and helpers represented by theUnion, engaged in pickup, delivery, transportingand assembling of freight in the area under the juris-diction of the Local Union, providing the truckdrivers and helpers return to their point of origin atthe end of their work shift.(Should we resume operations at our St. Louis, Mis-souri facility),WE WILL offer all those employees in theappropriate unit,who were laid off on 21 December1984, reinstatement to their former jobs or, if those jobsno longer exist, then to substantially equivalent jobs andWE WILL continue to recognize and bargain with theUnion as the bargaining representative of the unit em-ployees,WE WILL pay our unit employees, who were laid offon 21 December 1984 when we ceased operations at ourSt.Louis,Missouri facility, their normal wages for aperiod specified by the National Labor Relations Board,plus interest.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.P. J. HAMILL TRANSFER COMPANYROBERT BLACKWELL, TRUSTEE IN BANK-RUPTCY